          Case 2:18-cr-00209-KJM Document 58 Filed 09/03/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:18-cr-0209-KJM
12                       Plaintiff,
13            v.                                       ORDER
14    JIM A. MERON,
15                       Defendant.
16

17                  Defendant Jim Meron moves for an order granting early release from confinement

18   under the sentence of this court and admission to home confinement, under 18 U.S.C. § 3582(c).

19   Meron makes this motion in light of the increased risks to health that the coronavirus (“COVID-

20   19”) poses to incarcerated persons and, as he argues, to him in particular. For the following

21   reasons, the court GRANTS Meron’s renewed motion.

22   I.      BACKGROUND

23                  On June 17, 2019, defendant Jim Meron was sentenced to 33-months in prison

24   followed by 36 months of supervised release on two counts of wire fraud in violation of 18 U.S.C

25   § 1341. Mins. of Sentencing, ECF No. 28; Judgment, ECF No. 31. Meron is now serving his

26   sentence at the Federal Correctional Institution in Sheridan, Oregon (FCI Sheridan). Mot., ECF

27   No. 50, at 3. He is projected to be released on December 28, 2021, assuming his good time

28   credits are applied. ECF No. 41-1 at 2. On June 29, 2020, Meron submitted a request for
                                                       1
            Case 2:18-cr-00209-KJM Document 58 Filed 09/03/20 Page 2 of 6

 1   compassionate release to the Warden at FCI Sheridan, which is still pending. Opp’n at 11 (citing
 2   ECF No. 50, Ex. A). On April 3, 2020, defendant filed his first motion for compassionate release
 3   under 18 U.S.C. § 3582(c)(1)(A). ECF No. 36. The government opposed, ECF No. 37, and
 4   defendant filed a reply, ECF No. 38. The court denied the motion without prejudice, because
 5   defendant had not met the exhaustion requirement. ECF No. 39.
 6                   On April 25, 2020, Meron renewed his motion. ECF No. 40. After considering
 7   supplemental briefing from the parties, the court again denied the motion based on a failure to
 8   exhaust. ECF No. 49.
 9                   Defendant’s motion for compassionate release, renewed for a second time, is again
10   before the court after defendant filed it on August 1, 2020. Mot., ECF No. 50. The government
11   opposes, Opp’n, ECF No. 55, and defendant has replied, Reply, ECF No. 57.
12                   Defendant Meron is a testicular cancer survivor and suffers from psoriasis, for
13   which he takes medications, such as corticosteroids, that he asserts suppress his immune system.
14   See Opp’n at 9 (citing ECF No. 36 at 3; ECF No. 36-1). Meron’s cancer has been in remission
15   since July 2011, after a successful orchiectomy to remove his right testicle; he continues to take
16   medication for erectile dysfunction. Id. (citing Presentence Investigation Report (“PSR”) ¶¶ 57,
17   59–60, ECF No. 23). Meron argues his past and ongoing health issues place him at a heightened
18   risk of contracting COVID-19. Mot. at 3, 9. He requests immediate release to home
19   confinement, to shelter with his wife in their Granite Bay home. Mot. at 6.
20   II.       EXHAUSTION
21                   As a threshold issue, the government concedes that Meron has satisfied the
22   statutory exhaustion requirement in 18 U.S.C. § 3582(c)(1). Opp’n at 11. Accordingly, the court
23   analyzes the merits of Meron’s motion below.
24   III.      “EXTRAORDINARY AND COMPELLING” REASONS
25                   Meron argues that his history of cancer, low testosterone levels and use of
26   corticosteroids for his psoriasis put him at high risk for serious complications if he is infected
27   with COVID-19. See generally Reply. As it has previously, the court takes judicial notice of the
28   CDC’s guidelines for COVID-19 risk factors. See United States v. Pickard, No. 2:11-CR-00449-
                                                        2
        Case 2:18-cr-00209-KJM Document 58 Filed 09/03/20 Page 3 of 6

 1   KJM, 2020 WL 4227510, at *4 n.4 (E.D. Cal. July 23, 2020). Currently, the CDC advises that:
 2   “At this time, it is not known whether having a history of cancer increases your risk.” See
 3   Centers for Disease Control, Coronavirus Disease 2019 (COVID-19)— People with Certain
 4   Medical Conditions.1 However, it also advises that having a weakened immune system may
 5   increase your risk of severe illness from COVID-1 and “treatments can cause a person to be
 6   immunocompromised or have a weakened immune system” with one example of treatments being
 7   “prolonged use of corticosteroids” Id. The guidelines do not say anything about testosterone
 8   levels. Accordingly, the court focuses primarily on Meron’s psoriasis and use of corticosteroids.
 9                  In support of his argument, Meron relies primarily on two letters from physicians:
10   a letter from Dr. Scott M. Taylor, Taylor Decl., ECF No. 36-1, and a letter from Dr. Roger Ang,
11   Ang Decl., ECF No. 38-4. Dr. Taylor, who is not Meron’s treating physician nor a BOP
12   physician but an orthopedic surgeon, discusses Meron’s psoriasis and previous cancer, notes his
13   corticosteroid use,2 and explains “there is no reliable evidence at this time that patients on
14   biologics3 are at a meaningful increased risk of COVID19 – although it is reasonable that future
15   studies will determine this.” Taylor Decl. at 1. Nonetheless, he concludes Meron “is at increased
16   risk of severe complications of his major chronic diseases and potential infection from COVID19
17   in his current environment.” Id. at 1–2. Dr. Ang, Meron’s current treating physician at Sutter
18   Medical Foundation, similarly states, “It is my medical opinion that [Meron] is considered at a
19   higher risk of having severe symptoms if he is infected with COVID-19 due to his medical
20   condition/s.” Ang Decl. at 1.
21

22

23          1
              Available at: https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
     precautions/people-with-medical-conditions.html.
24          2
              The court notes that, in her declaration, Oxana Gaertner, Meron’s wife, states “Jim
25   stopped using these medications when he went to prison, 7.5 months ago, although he has
     requested said medications.” Gaertner Decl. ¶ 4, ECF No. 38-2. Gaertner does state Meron has
26   used several corticosteroids for “40+ years.” Id. ¶ 3. To the extent this contradicts either of the
     doctors’ letters, the court weighs the doctors’ statements more than Gaertner’s, who may be
27
     unaware of her husband’s medical regimen while he is incarcerated.
            3
28            Nothing in the record elaborates on the meaning of “biologics.”
                                                        3
        Case 2:18-cr-00209-KJM Document 58 Filed 09/03/20 Page 4 of 6

 1                  The government challenges the appropriate weight to assign these declarations,
 2   pointing out that Dr. Taylor concedes “there is no reliable evidence” that patients taking
 3   “biologics” “are at a meaningful increased risk of COVID19,” and Dr. Ang offered no comment
 4   at all on Meron’s psoriasis or treatment. Opp’n at 19. The government does not offer any
 5   declarations to rebut the doctors’ conclusions, nor has it requested an evidentiary hearing to cross-
 6   examine Drs. Taylor and Ang. Accordingly, the court gives the doctors’ letters weight in its
 7   analysis.
 8                   After careful review of Meron’s medical records4 and the doctors’ declarations, in
 9   light of the CDC’s guidelines, particularly with respect to the effect of immunosuppressant
10   medications, the court concludes Meron is at a high risk of developing severe symptoms if he
11   contracts COVID-19. United States Nemec, No. 16-CR-00134-SI-1, 2020 WL 4547158, at *2
12   (N.D. Cal. Aug. 6, 2020) (finding “extraordinary and compelling reasons” existed where
13   defendant was not able to control his arthritis and psoriasis without the use of immunosuppressing
14   drugs “that would render him particularly vulnerable to COVID-19”); see also United States v.
15   Robinson, No. 18-CR-00597-RS-1, 2020 WL 1982872, at *2 (N.D. Cal. Apr. 27, 2020) (noting
16   persons with “severe forms of psoriasis requiring immunosuppressive therapies may be at greater
17   risk of infection” from COVID-19 and finding extraordinary and compelling reasons for release).
18                  The court also finds Meron is unlikely to be able to protect himself from
19   contracting COVID-19 while incarcerated at FCI-Sheridan, which Meron describes as
20   manifesting crowded conditions. The court recognizes the likelihood that “any introduction of []
21   coronavirus into the prison population will be highly likely to rapidly result in community
22   spread.” Mot. at 4; Sawyer Decl. ¶¶ 5–9, ECF No. 36 (describing crowded conditions at FCI
23   Sheridan). BOP is currently reporting four positive cases of coronavirus at FCI Sheridan. See
24
            4
              The court notes Meron’s medical records do not state he has “severe” psoriasis, but do
25   corroborate Dr. Taylor’s report that he does suffer from psoriasis at some level. See, e.g., ECF
     No. 34 (sealed) at 13 (2011 report by Dr. Ang listing psoriasis under “Past Medical History”), 62
26   (2011 report listing PSORIASIS= MINOR BREAKOUTS under “Past/Present Medical
27   Problems). The fact that the option “compromised immune status [from] long-term corticosteroid
     use” is not checked in one of Meron’s evaluations from 2011 is insufficient to undermine the
28   doctors’ conclusions, as the government argues. Opp’n at 10 (citing ECF No. 34 at 25).
                                                       4
        Case 2:18-cr-00209-KJM Document 58 Filed 09/03/20 Page 5 of 6

 1   Bureau of Prisons (BOP), COVID-19 Cases (updated daily), https://www.bop.gov/coronavirus/.
 2   The government argues that BOP is taking sufficient safety precautions to prevent the spread of
 3   COVID-19 within all BOP prisons. Opp’n at 11 (citing Federal Bureau of Prisons, Correcting
 4   Myths About BOP and COVID-19 at 15). The court, however, analyzed similar arguments
 5   regarding FCI Sheridan in United States v. Bradley, No. 2:14-CR-00293-KJM, 2020 WL
 6   3802794 (E.D. Cal. July 7, 2020), amended by ECF No. 71, at a time when there were no reported
 7   cases of COVID-19 there, and found there was a “likelihood of COVID-19 infections spreading
 8   through FCI Sheridan and a notable absence of comprehensive information on BOP’s COVID-19
 9   management plan for inmates with defendant’s comorbidity factors[.]” Id., at *6. Here,
10   defendant’s comorbidity factors are different and there are now four cases of COVID-19 reported
11   at FCI-Sheridan; otherwise, the record here is essentially the same as in Bradley. The court
12   makes the same finding here. See id.
13                  In light of the conditions at FCI Sheridan, defendant is at high risk of contracting
14   COVID-19 and defendant’s medical conditions put him at high risk of suffering severe medical
15   consequences if that happens, see Taylor Decl.; Ang Decl. Taken together, the court finds this
16   suffices to show an “extraordinary and compelling reason” to grant defendant compassionate
17   release.
18   IV.    SENTENCING GUIDELINES
19                  The Sentencing Guidelines instruct that “the court should consider the sentencing
20   factors set forth in 18 U.S.C. § 3553(a) when deciding a motion for compassionate release, and
21   that the Court should not grant a sentence reduction if the defendant poses a risk of danger to the
22   community, as defined in the Bail Reform Act.” United States v. Gonzalez, No. 2:18-CR-0232-
23   TOR-15, 2020 WL 1536155, at *3 (E.D. Wash. Mar. 31, 2020) (citing U.S.S.G. § 1B1.13); see
24   also 18 U.S.C. § 3582(c)(1)(A).
25                  Defendant’s crime is a serious one, but it is nonviolent. See PSR ¶¶ 4–22
26   (describing offense). Assuming his good time credits are applied, Meron has served
27          5
             Available at: https://www.bop.gov/coronavirus/docs/correcting_myths_and_
28          misinformation_bop_covid19.pdf.
                                                       5
          Case 2:18-cr-00209-KJM Document 58 Filed 09/03/20 Page 6 of 6

 1   approximately 43 percent of his sentence. See ECF No. 41-1 at 2; Opp’n at 9. The fact that
 2   nearly 16 months remain on defendant’s sentence with good time credits weighs against granting
 3   compassionate release. However, this is outweighed by defendant’s clean criminal history prior
 4   to the instant conviction, see PSR ¶¶ 40–41, and apparently good behavior while in prison, see
 5   Opp’n at 15–16 (discussing Meron’s “purported rehabilitation”).
 6                  It appears Meron has the support of his wife, Oxana B. Gaertner, and can shelter in
 7   place in their home in Granite Bay, California upon release. See Mot. at 8. He expresses his
 8   desire to work from home and homeschool his daughter while his wife works. Inmate Req., ECF
 9   No. 50-1. At the court’s request, the U.S. Probation Office has assessed Meron’s proposed
10   residence upon release and deemed it appropriate and suitable for the application of location
11   monitoring.
12                  The court has reviewed all the factors to be considered in imposing a sentence, 18
13   U.S.C. § 3553(a), and finds no factor or combination of factors precludes the requested remedy
14   here. In light of the foregoing, the court also finds defendant does not present a risk of danger to
15   the community as articulated in 18 U.S.C. § 3142(g).
16                  Accordingly, the court exercises its discretion to reduce defendant’s sentence as
17   described below, because extraordinary and compelling reasons warrant such a reduction.
18   V.      CONCLUSION
19                  For the foregoing reasons, defendant’s motion for compassionate release is
20   GRANTED as follows:
21                  The court modifies defendant’s sentence of incarceration to time served, followed
22   by the original term of 36 months of supervised release with the added special condition that, for
23   6 months, defendant be subject to home confinement with defendant bearing the attendant cost of
24   location monitoring. All other previously imposed conditions of supervised release remain in
25   effect. See United States v. Lee, 445 F. Supp. 3d 172, 274–75 (N.D. Cal. May 15, 2020).
26                  This order resolves ECF No. 50.
27                  IT IS SO ORDERED.
28   DATED: September 2, 2020.
                                                        6
